Citation Nr: 1241897	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD) with secondary alcohol abuse, rated as 50 percent disabling prior to May 10, 2012, and 70 percent disabling from May 10, 2012.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 10, 2012.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision in July 2010, the RO increased the PTSD disability rating to 50 percent, effective the date of claim, October 30, 2009.  Further, in a July 2012 rating decision, the RO increased the PTSD disability rating to 70 percent, effective May 10, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In the July 2012 rating decision, the RO also granted entitlement to TDIU, effective May 10, 2012.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's claim for a higher rating for PTSD has been ongoing since October 30, 2009, prior to the current effective date for TDIU.  Thus, in accordance with Rice, the Board must determine whether entitlement to TDIU was warranted prior to May 10, 2012.    
The issues of entitlement to an initial higher rating for PTSD, entitlement to TDIU prior to May 10, 2012, and entitlement to service connection sleep apnea are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a December 2010 statement, the Veteran indicated that he no longer wished to pursue an appeal on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus , have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).
.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran in a December 2010 statement withdrew his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, is dismissed.


REMAND

The present appeal includes the claims for a higher initial rating for PTSD and entitlement to TDIU prior to May 10, 2012.  Based on review of the Virtual VA claims processing system (Virtual VA), it appears that the Veteran filed a claim for TDIU in February 2012.  At that point, the RO set up a temporary file for this new claim and as noted above increased the Veteran's PTSD rating and granted TDIU, effective the date of a VA examination done in May 2012.  Unfortunately, the Board does not currently have this temporary folder.  As the additional documents in this folder are relevant to the issues currently on appeal, the Board finds that this case must be returned to the RO so that all the records can be associated with the claims file and the RO can reconsider the issues on appeal.  

With respect to the claim for entitlement to service connection for sleep apnea, the claims file includes a September 2010 VA opinion, which determined that sleep apnea was not caused by the Veteran's tinnitus or PTSD.  However, VA examiner did not provide a clear opinion as to whether the Veteran's sleep apnea has been aggravated by his service-connected PTSD and tinnitus.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Specifically, the Veteran asserts that his PTSD causes him to rip off his CPAP mask, which, in turn, caused his sleep apnea to not be under control and aggravated his restless leg syndrome putting him at serious risk for complications.  In support of his contention, he submitted a July 2010 private sleep center record that indicated that his increased stress from his PTSD could make his movement disorder worse affecting his sleep.  It was again noted that the Veteran ripped off his CPAP mask.  Under the circumstances, the Board finds that another VA examination should be afforded to the Veteran to determine whether the Veteran's sleep apnea is proximately due to or aggravated by the Veteran's service-connected PTSD and tinnitus, pursuant to 38 C.F.R. § 3.310.   

Lastly, the most recent VA treatment records associated with the clams file are dated from November 2009.  A review of Virtual VA includes VA treatment records from May 2012 to July 2012.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from November 2009 to May 2012 and from July 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Associate all temporary folders and any additional records with the claims file.

2.  Associate all VA treatment records from November 2009 to May 2012 and from July 2012 to present with the record. 

3.  The Veteran should be scheduled for an appropriate VA examination with a medical doctor, if possible, to determine the etiology of his sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

	a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is proximately due to, or caused by, the Veteran's service-connected PTSD and tinnitus.

     b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea has been aggravated by the Veteran's service-connected PTSD and tinnitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering an opinion on aggravation, the examiner should specifically address the Veteran's contentions and the July 2010 private sleep center report, which indicated that his PTSD caused him to rip off his CPAP mask and made his restless/periodic leg movements and sleep worse and, thereby, putting him at more risk for complications.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the RO should review the expanded record and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


